Exhibit 10.2


FORM OF DEED OF IRREVOCABLE UNDERTAKING - DIRECTOR

To:
Marsh & McLennan Companies, Inc.

1166 Avenue of the Americas,
New York, New York 10036-2774
    
AND
MMC Treasury Holdings (UK) Limited (the “Offeror”)
1 Tower Place West
Tower Place
London
EC3R 5BU
    
AND
Jardine Lloyd Thompson Group plc (the "Company")
The St Botolph Building
138 Houndsditch
London
EC3A 7AW


___________ 2018
Dear Sirs -
Offer for Jardine Lloyd Thompson Group plc
I understand that the Offeror is considering the Acquisition substantially on
the terms and conditions set out or referred to in a draft of the announcement
announcing the Acquisition to be issued by the Offeror pursuant to Rule 2.7 of
the City Code on Takeovers and Mergers (the “Code”) (the “Announcement”), and/or
on such other terms and conditions as may be required by the Code and/or the
requirements of the Financial Conduct Authority acting in its capacity as the UK
Listing Authority (the “UKLA”) and the London Stock Exchange plc (the “London
Stock Exchange”) or any other relevant securities exchange and/or as are
customarily included in offers made under the Code.
All references in this undertaking to the “Acquisition” shall:
(i)
mean the proposed acquisition by or on behalf of the Offeror or any of its
subsidiaries of the shares in the Company, which acquisition may be by way of
takeover offer (within the meaning of section 974 of the Companies Act 2006)
(referred to in this undertaking as the “Offer”) or a scheme of arrangement
(under Part 26 of the Companies Act 2006) (referred to in this undertaking as
the “Scheme”) and, if made by or on behalf of a subsidiary, all references to
the “Offeror” shall be deemed to include that subsidiary; and

(ii)
include any revision or variation in the terms of any acquisition as referred to
in paragraph (i) above which represents, in the reasonable opinion of MMC’s
financial advisers, no diminution in the value of the Offer or Scheme (as the
case may be).

The terms of paragraphs 2 and 3 of this undertaking are conditional upon your
announcing by 5.00 p.m. (London time) on 18 September 2018 (or such later date
as the Company and the Offeror may agree) a firm intention to make an offer to
the shareholders of the Company pursuant to rule 2.7 of the Code in order to
implement the Acquisition.
This undertaking sets out the terms and conditions on which I will, if the
Acquisition is implemented by way of a Scheme, vote in favour of the Scheme or,
if the Acquisition is implemented by way of an Offer, accept the Offer.
1.
Warranties and undertakings

I irrevocably and unconditionally undertake, represent and warrant to the
Offeror that:
(i)
I am the beneficial owner of (or am otherwise able to control the exercise of
all rights attaching to, including voting rights and the ability to procure the
transfer of), and/or am the registered holder of, the number of ordinary shares
of 5p each in the capital of the Company set out in Part A of the Schedule to
this undertaking (the “Director Shares”, which expression shall include any
other shares in the Company issued or transferred to me after the date hereof);

(ii)
my spouse is the beneficial owner of (or is otherwise able to control the
exercise of all rights attaching to, including voting rights and the ability to
procure the transfer of), and/or is the registered holder of, the number of
ordinary shares of 5p each in the capital of the Company set out in Part C of
the Schedule to this undertaking (the "Spouse Shares", which expression shall
include any other shares in the Company issued or transferred to my spouse after
the date hereof, and, together with the Director Shares, the "Shares");

(iii)
I am not and my spouse is not interested in any shares or other securities of
the Company other than those of which details are set out in the Schedule to
this undertaking;

(iv)
(to the extent I or my spouse hold Shares) I am able to transfer the Director
Shares and my spouse is able to transfer the Spouse Shares free from all liens,
equities, charges, encumbrances, options, rights of pre-emption, and any other
third party rights and interests of any nature;

(v)
(to the extent I or my spouse hold Shares) I shall not (and shall use reasonable
endeavours to procure that my spouse shall not) without the Offeror’s consent,
prior to the earlier of the Acquisition closing (or, if applicable, becoming
effective) or lapsing:

(a)
sell, transfer, charge, encumber, grant any option over or otherwise dispose of
or permit the sale, transfer, charging or other disposition or creation or grant
of any other encumbrance or option of or over all or any of such Shares or
interest in such Shares except (i) under the Acquisition and (ii) the sale of
Shares as may be required to cover income tax and employee national insurance
contributions in respect of vesting or awards or exercise of options under the
Company's share plans, or accept any offer in respect of all or any of such
Shares other than the Offer or vote in favour of any scheme of arrangement in
respect of the Shares other than the Scheme; or

(b)
in my capacity as a shareholder of the Company (other than pursuant to the
Acquisition), enter into any agreement or arrangement or permit any agreement or
arrangement to be entered into or incur any obligation or permit any obligation
to arise:

(I)
in relation to, or operating by reference to, Shares or other securities of the
Company; or

(II)
to do all or any of the acts referred to in paragraph 1(v)(a) above; or

(III)
which would or might preclude me from complying with my obligations under
paragraphs 2 or 3,

and references in this paragraph (v) to any agreement, arrangement or obligation
shall include any such agreement, arrangement or obligation whether or not
subject to any conditions or which is to take effect upon or following the
Acquisition closing (or, if applicable, becoming effective) or lapsing or upon
or following this undertaking ceasing to be binding or upon or following any
other event;
(vi)
(to the extent I or my spouse hold Shares) prior to the earlier of the
Acquisition closing (or, if applicable, becoming effective) or lapsing, I shall
not, in my capacity as a shareholder of the Company (and shall use reasonable
endeavours to procure that my spouse shall not), without the consent of the
Offeror, convene or requisition, or join in convening or requisitioning, any
general or class meeting of the Company for the purposes of voting on any
resolution referred to under paragraphs 2(ii) below; and

(vii)
(to the extent I or my spouse hold Shares) prior to the earlier of the
Acquisition closing (or, if applicable, becoming effective) or lapsing and with
the exception of the Shares and the exercise of options and vesting of awards
under any of the Company’s share plans, I will not (and will use reasonable
endeavours to procure that my spouse will not) acquire any shares or other
securities of the Company (or any interest therein) unless any such shares,
securities or interests (including for these purposes shares arising on exercise
of options) that are acquired by me or my spouse are included in the expression
“Shares” for the purposes of this undertaking and I shall notify the Offeror
immediately of any such acquisition and of any other dealing, disposal or change
in the number of Director Shares and, I shall notify the Offeror immediately
upon any such acquisition and of any other dealing, disposal or change in the
number of Spouse Shares held by my spouse.

2.
Scheme

I irrevocably and unconditionally undertake, if the Acquisition is implemented
by way of the Scheme, to the Offeror that:
(i)
(to the extent I or my spouse hold Shares) I shall (and shall use reasonable
endeavours to procure that my spouse shall) exercise, or, where applicable,
procure the exercise of, all voting rights attaching to the Shares to vote in
favour of any resolution (whether or not amended and whether put on a show of
hands or a poll) which is proposed at any general meeting of the Company
(including any adjournment thereof) (“General Meeting”) or at any meeting of
holders of shares in the Company convened by a Court (including any adjournment
thereof) (“Court Meeting”) which is necessary to implement the Acquisition;

(ii)
(to the extent I or my spouse hold Shares) I shall (and shall use reasonable
endeavours to procure that my spouse shall) exercise, or, where applicable,
procure the exercise of, all voting rights attaching to the Shares to vote
against any resolution (whether or not amended and whether put on a show of
hands or a poll) which is proposed at any General Meeting or any Court Meeting
which is reasonably likely to impede or frustrate the Acquisition in any way
(which shall include any resolution to approve a scheme of arrangement relating
to the acquisition of any shares in the Company by a third party);

(iii)
(to the extent I or my spouse hold Shares) I shall, in my capacity as a
shareholder of the Company, (and shall use reasonable endeavours to procure that
my spouse shall) exercise, or, where applicable, procure the exercise of, all
rights attaching to the Shares to requisition or join in the requisitioning of
any general meeting of the Company for the purposes of voting on any resolution
referred to under paragraph (i) above, or to require the Company to give notice
of any such meeting, only in accordance with the Offeror’s instructions;

(iv)
for the purpose of voting on any resolution referred to under paragraphs (i) and
(ii) above, I shall (and shall use reasonable endeavours to procure that my
spouse shall), if required by the Offeror, execute any form of proxy required by
the Offeror appointing any person nominated by the Offeror to attend and vote at
the relevant meetings;

(v)
(to the extent I or my spouse hold Shares) without prejudice to paragraph 2(iv),
and in the absence of any such requirement by the Offeror, I shall (and shall
use reasonable endeavours to procure that my spouse shall) after the posting of
the circular to be sent to shareholders of the Company containing an explanatory
statement in respect of the Scheme (the “Scheme Document”) (and without
prejudice to any right I or my spouse have to attend and vote in person at the
Court Meeting and the General Meeting to implement the Acquisition), return, or
procure the return of, if applicable, the signed forms of proxy enclosed with
the Scheme Document (completed and signed and voting in favour of the
resolutions to implement the Acquisition) in accordance with the instructions
printed on those forms of proxy and, if applicable, in respect of any Shares
held in uncertificated form, take or procure the taking of any action which may
be required by the Company or its nominated representative in order to make a
valid proxy appointment and give valid proxy instructions (voting in favour of
the resolutions to implement the Acquisition), as soon as possible and in any
event within ten days after the posting of the Scheme Document; and

(vi)
(to the extent I or my spouse hold Shares) I shall not (and shall use reasonable
endeavours to procure that my spouse shall not) revoke the terms of any proxy
executed or returned in accordance with paragraphs 2(iv) and (v), either in
writing or by attendance at any General Meeting or Court Meeting or otherwise.

3.
Offer

I irrevocably and unconditionally undertake, if the Acquisition is implemented
by way of the Offer, to the Offeror that:
(i)
(to the extent I or my spouse hold Shares) upon the Offer being made, I will
(and will use reasonable endeavours to procure that my spouse will) be able to
accept or, where applicable, procure the acceptance of the Offer in respect of
the Shares and to transfer the Shares free from all liens, equities, charges,
encumbrances, options, rights of pre-emption and any other third party rights
and interests of any nature and together with all rights now or hereafter
attaching or accruing to them, including voting rights and the right to receive
and retain in full all dividends of any nature and other distributions (if any)
where any such distribution is declared, made or paid on or after the date on
which the Offer becomes unconditional in all respects;

(ii)
(to the extent I or my spouse hold Shares) I shall (and shall use reasonable
endeavours to procure that my spouse shall) as soon as possible and in any event
within ten days after the posting of the formal document containing the Offer
(the “Offer Document”) (or, in respect of any Shares allotted to me after the
posting of the Offer Document, within ten days of such allotment) duly accept or
procure acceptance of the Offer in accordance with its terms in respect of the
Shares and, in respect of any Shares held in certificated form, shall forward
the relevant share certificate(s) to the Offeror or its nominated representative
(or a form of indemnity acceptable to the directors of the Company in respect of
any lost certificate(s)) at the time of acceptance and, in respect of any Shares
held in uncertificated form, shall procure that the CREST nominee is instructed
to accept the Offer;

(iii)
(to the extent I or my spouse hold Shares) notwithstanding that the terms of the
Offer Document will confer rights of withdrawal on accepting shareholders, I
shall not (and shall use reasonable endeavours to procure that my spouse shall
not) withdraw any acceptance of the Offer in respect of the Shares or any of
them and shall procure that no rights to withdraw any acceptance in respect of
such Shares are exercised; and

(iv)
(to the extent I or my spouse hold Shares) the Shares shall be acquired by the
Offeror free from all liens, equities, charges, encumbrances, options, rights of
pre-emption and any other third party rights and interests of any nature and
together with all rights now or hereafter attaching or accruing to them,
including voting rights and the right to receive and retain in full all
dividends of any nature and other distributions (if any) where any such
distribution is declared, made or paid on or after the date on which the Offer
becomes unconditional in all respects.

4.
Miscellaneous

(i)
I shall promptly notify you in writing of any change to or inaccuracy in any
information supplied, or representation or warranty given, by me under this
undertaking.

(ii)
I consent to the issue of an announcement incorporating references to me to this
undertaking substantially in the terms set out in the Announcement. I understand
that, if the Acquisition proceeds, this undertaking will be made available for
inspection until the end of the offer period (as defined in the Code) and that
particulars of it will be contained in the Scheme Document or the Offer Document
(as the case may be).

(iii)
This undertaking shall not oblige the Offeror to announce or proceed with the
Acquisition but shall cease to have any effect:

(a)
if the Offeror shall not have announced a firm intention to proceed with the
Acquisition pursuant to rule 2.7 of the Code by 5.00 p.m. (London time) on 18
September 2018 (or such later date as the Company and the Offeror may agree);

(b)
if the Scheme Document or Offer Document (as the case may be) has not been
posted within 28 days of the issue of the Announcement (or within such longer
period as the Offeror, with the consent of the Panel on Takeovers and Mergers,
determines), provided that if the Acquisition was initially being implemented by
way of a Scheme and the Offeror elects to exercise its right to implement the
Acquisition by way of an Offer, or vice versa, the time period in this paragraph
(b) shall be extended to refer to within 28 days of the issue of the press
announcement announcing the change in structure (or such other date for the
posting of the Offer Document or Scheme Document (as applicable) as the Panel
may require); or

(c)
on the earlier of (I) the Long Stop Date (as defined in the Announcement); or
(II) the date on which the Acquisition (whether implemented by way of a Scheme
or an Offer) is withdrawn or lapses in accordance with its terms, provided that
this paragraph 4(iii)(c) (II) shall not apply where the Acquisition is withdrawn
or lapses as a result of the Offeror exercising its right to implement the
Acquisition by way of an Offer in accordance with the Code rather than by way of
a Scheme or vice versa.

(iv)
Any time, date or period mentioned in this undertaking may be extended by mutual
agreement but as regards any time, date or period originally fixed or extended,
time shall be of the essence.

(v)
I agree that, if I fail to comply with any of the undertakings contained herein,
damages would not be an adequate remedy and accordingly the Offeror shall be
entitled to seek the remedies of specific performance, injunction or other
equitable relief.

(vi)
This undertaking shall be governed by and construed in accordance with English
law. Any matter, claim or dispute, whether contractual or non-contractual,
arising out of or in connection with this undertaking is to be governed by and
determined in accordance with English law and shall be subject to the exclusive
jurisdiction of the English courts. I irrevocably submit and agree to submit to
the jurisdiction of the courts of England. I hereby waive (and agree not to
raise) any objection on the ground of forum non conveniens, or on any other
ground, to the jurisdiction of the courts of England.

554630039


I intend this undertaking to be a deed and execute and deliver it as a deed.


Signed as a deed by        )
[Signatory]            )     _________________________________
in the presence of:        )


_________________________        Signature of the witness
_________________________        Name of the witness
_________________________        Address of the witness
_________________________    
_________________________    
_________________________        Occupation of the witness


                




Schedule
Part A: The Director Shares
Number of ordinary shares I hold beneficially:[---------------]


Part B: The Company's Share Plans
Number of ordinary shares under option/award under the Company's share plans:
LTIP: [-------------]
Deferred Bonus Share Plan: [----------------]
Number of ordinary shares held in the Company's Share Incentive Plan:
[---------------]
Part C: The Spouse Shares
Number of ordinary shares my spouse holds beneficially: [-------------]




